Citation Nr: 0731846	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for schizoid 
personality disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for chronic fatigue 
syndrome.

5.  Entitlement to service connection for major depression 
and insomnia.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
idiopathic hypersomnia.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypothyroidism.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
attention deficit disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to April 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In April 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.




FINDINGS OF FACT

1.  Service connection for idiopathic hypersomnia, 
hypothyroidism, fibromyalgia, and attention deficit disorder 
was denied in an unappealed April 2002 rating action.

2.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the April 2002 rating decision is cumulative, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claims for service connection for an idiopathic 
hypersomnia, hypothyroidism, fibromyalgia, and attention 
deficit disorder.

3.  The veteran's schizoid personality disorder is not a 
disease for which service connection may be awarded.

4.  The preponderance of the evidence is against the finding 
that the veteran's asthma had its onset in service or is 
etiologically related to his active service.

5.  The preponderance of the evidence is against the finding 
that the veteran's irritable bowel syndrome had its onset in 
service or is etiologically related to his active service.

6.  The preponderance of the evidence is against the finding 
that the veteran's chronic fatigue syndrome had its onset in 
service or is etiologically related to his active service.

7.  The preponderance of the evidence is against the finding 
that the veteran's depression and/or insomnia had their onset 
in service or are etiologically related to his active 
service.




CONCLUSIONS OF LAW

1.  Evidence added to the record since the April 2002 rating 
decision is not new and material; thus, the claims of 
entitlement to service connection for idiopathic hypersomnia, 
hypothyroidism, fibromyalgia, and attention deficit disorder 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §20.1103 (2006); 38 C.F.R. § 3.156 (2007).

2.  The veteran's schizoid personality disorder is not a 
disease that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303(c), 4.9 (2007).

3.  Asthma was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  Irritable bowel syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.

5.  Chronic fatigue syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.

6.  Depression and insomnia were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007).  

Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board finds that these notice requirements have been 
satisfied by letters issued in September 2003, October 2005, 
and October 2006.  In each of these letters, the veteran was 
advised of the evidence needed to substantiate his claims for 
service connection.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  In the October 2005 and October 2006 letters, the 
veteran was further advised to inform the RO if there was any 
other evidence or information that he believed would support 
his claims.  In addition, the veteran was advised in each 
letter that certain claims had been previously denied.  He 
was informed of the need to submit new and material evidence 
to reopen those claims, and he was advised of the type of 
evidence that would be considered new and material.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that September 2003 letter was issued prior 
to the initial adjudication of his claims in the August 2004 
rating decision.  Thus, the Board finds that there is no 
error as to timeliness of the VCAA notice.  Furthermore, 
following the issuance of the October 2005 and October 2006 
letters, his claims were subsequently readjudicated in 
Supplemental Statements of the Case.  Thus, any deficiencies 
in the content or timeliness of the initial 2003 notice 
letter would not be prejudicial.  

The Board has considered the Court's holding in 
Dingess/Hartman that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Element (1) is not at issue.  Regarding elements (2) and (3), 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  Regarding elements (4) and 
(5) (degree of disability and effective date), the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in a March 2006 letter, and again in 
the October 2006 letter.  Following each letter, his claims 
were readjudicated in Supplemental Statements of the Case.  
Thus, the Board finds that he has been provided appropriate 
notice as to each element of his claim, in accordance with 
the holding in Dingess/Hartman.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the veteran has provided authorization forms 
identifying relevant treatment from numerous health care 
providers, and that the RO has obtained or attempted to 
obtain treatment from each of these providers.

Although the claims file does not include records of reported 
treatment from Drs. Murphy and Kreitzburg, the record 
reflects that the RO did request such records in May 2006, 
but that those physicians failed to respond.  The RO advised 
the veteran of their failure to respond in a June 2006 
letter, and the RO also issued follow-up requests to these 
physicians in June 2006.  However, the physicians again 
failed to respond, and the veteran was advised of this fact 
in a Supplemental Statement of the Case dated in October 
2006.  The RO also attempted to obtain records of reported 
treatment from Karen Grigry, a private counselor, but the 
request was returned as undeliverable.  The RO advised the 
veteran in June 2006 that their requested had been returned 
as undeliverable, and he was also provided a new 
authorization form at that time.  However, he never 
identified another address for that health care provider.  
The Board notes that the record contains reports from these 
health care providers.

Therefore, although not every treatment record identified by 
the veteran has been obtained, it is clear that the RO 
fulfilled VA's duty to the extent possible by requesting such 
records directly from each health care providers, and 
appropriately following-up and advising the veteran when no 
records were received.  

As to the issue of obtaining a medical examination or 
opinion, the Board notes the veteran did undergo a VA 
respiratory examination in January 2007 in which an opinion 
was offered regarding the etiology of his claimed asthma.  
Thus, VA has clearly satisfied the duty to assist to the 
extent possible with respect to this claim.

Furthermore, as to the claimed idiopathic hypersomnia, 
hypothyroidism, fibromyalgia, and attention deficit disorder, 
the Board notes that, until a claim is reopened, VA does not 
have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be 
discussed in greater detail below, the Board finds that new 
and material evidence has not been received to reopen these 
claims.  

As to the remaining original claims on appeal, which include 
claims of service connection for schizoid personality 
disorder, asthma, irritable bowel syndrome, chronic fatigue 
syndrome, major depression, and insomnia, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must 
provide a VA medical examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  

As will be discussed below, there is current medical evidence 
of asthma, chronic fatigue syndrome, schizoid personality 
disorder, irritable bowel syndrome, and insomnia.  However, 
the record is missing critical evidence indicating that an 
event, injury, or disease occurred in service, or that the 
claimed disability or symptoms may be associated with 
military service.  Specifically, the veteran has not asserted 
that he experienced symptoms of any of these disabilities 
until after his separation from service; he did not report or 
describe having any problems while still on active duty.  
Thus, there is no continuity of symptomatology between the 
symptoms he currently experiences and any symptoms present in 
service, and no competent evidence otherwise suggesting a 
relationship to service.  Therefore, an examination is not 
warranted under the criteria set forth in McLendon.  See also 
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in that 
case, there was evidence in the form of lay testimony 
indicating that the veteran actually experienced ringing in 
his ears while still in service.  Unlike that case, here 
there is no evidence in the form of lay testimony indicating 
that his symptoms were present in service.

As to the claimed depression, the Board recognizes that there 
is lay evidence suggesting that the veteran was experiencing 
depression in service in the form of a memorandum from one of 
his commanders at that time, and competent medical evidence 
of a current disability.  However, there is already a 
competent medical opinion of record addressing the etiology 
of his current depressive disorder in the form of an opinion 
from a private psychologist.  In light of this opinion, the 
Board finds that there is sufficient competent medical 
evidence on file for VA to make a decision on the claim, and 
that an examination or opinion is not necessary under 38 
C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, the Board notes that the RO certified one of the 
issues on appeal as an original claim of service connection 
for "major depression, attention deficit hyperactivity 
disorder, and insomnia," and another issue as whether new 
and material evidence has been submitted to reopen a claim of 
service connection for attention deficit disorder.  However, 
a review of the medical evidence of record shows that the 
terms attention deficit disorder (ADD) and attention deficit 
hyperactivity disorder (ADHD) are used interchangeably by the 
veteran's health care providers to describe the same disease 
entity.  This is evident by the listings of health problems 
in his clinical records, which repeatedly identify either ADD 
or ADHD as a disability, but not both.

The Board believes that this interpretation of the record is 
also consistent the report of an extensive neuropsychiatric 
evaluation dated in August 1999, which diagnosed ADD, and the 
report of a subsequent evaluation conducted in January 2001, 
which diagnosed ADHD.  It is clear that both of these reports 
describe the same disease entity in both history and current 
manifestations, although they use different terms to describe 
the diagnosis.  Of particular significance is the fact that 
the January 2001 examiner noted that his opinion was based in 
part on record review, which included the August 1999 
neuropsychological evaluation.  In addition, the Board notes 
that the January 2001 report diagnosing ADHD was submitted by 
the veteran in support of the original claim for ADD, and was 
of record when that claim was denied in an earlier April 2002 
rating decision.  Other medical records of record prior to 
the April 2002 rating decision also identified ADHD as a 
disability.

For these reasons, the Board finds that veteran's claim of 
service connection for ADHD is clearly part and parcel of the 
previously denied claim of service connection for ADD, which 
can be reopened only upon receipt of new and material 
evidence.  38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

In reaching this conclusion, the Board has considered the 
holding of the United States Court of Appeals for the Federal 
Circuit in Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).  In that case, the Federal Circuit specifically held 
that a claim based on a new diagnosis is a new claim not 
subject to the new and material evidence requirement.  
However, in that case, the Federal Circuit was addressing a 
situation in which the new disorder had not been diagnosed 
and considered at the time of the prior decision.  That is 
distinct from the circumstances of this case in which the 
evidence of record at the time of the April 2002 rating 
decision already contained diagnoses of both ADD and ADHD, 
and already demonstrated the interchangeable use of those 
terms to describe the same disease entity.

II.  Relevant Law and Regulations

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2005).  Service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole establishes that the 
conditions in question were incurred or aggravated during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  With regard to 
congenital or developmental defects, service connection may 
not be granted for a defect; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2007).



New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



III.  Whether new and material evidence has been received to 
reopen previously denied claims

In a February 2000 rating decision, the RO denied the 
veteran's original claims of entitlement to service 
connection for fibromyalgia, idiopathic hypersomnia, and 
hypothyroidism.   The evidence of record at the time of that 
decision consisted of the veteran's service medical records, 
which were negative for any complaints or treatment for these 
disorders, and his formal application for VA compensation 
benefits.  The veteran was advised of this rating decision in 
a February 2000 letter, and he did not express disagreement 
within one year of receiving notice.  

However, the VCAA was subsequently signed into law in 
November 2000, and, as a consequence, the RO advised the 
veteran that his claims of service connection for 
fibromyalgia, idiopathic hypersomnia, and hypothyroidism, 
would again be reviewed.

Following that letter, the RO undertook additional 
evidentiary development, which included receiving treatment 
records from several private health care providers.  Included 
among these records are clinical notes from Kevin Comer, a 
certified family nurse practitioner that the veteran began 
seeing in February 1999 with complaints of severe fatigue, 
generalized pain, and non-restful sleep.  These records 
showed that the veteran was subsequently diagnosed with 
fibromyalgia and hypothyroidism.  Subsequent records also 
showed that in April 1999, he underwent a sleep study, and 
was given the diagnosis of idiopathic hypersomnia.  

Also included among these records was the report of an August 
1999 neuropsychological evaluation, which indicates that the 
veteran was referred by Kevin Comer.  Following psychological 
testing, the examiner noted several diagnoses, including ADD, 
which the examiner explained was supported by a long history 
of difficulty sustaining attention to tasks and recreational 
activities, day dreaming, failure to give close attention to 
details, and making mistakes in schoolwork.

In addition to private medical records, the RO also obtained 
records from the Social Security Administration (SSA).  
Included among the records from SSA was a 2001 decision 
indicating that the veteran had been found to be unemployable 
due to a number of disabilities, including fibromyalgia, 
idiopathic hypersomnia, hypothyroidism, and ADD.  Also 
included were several lay statements from friends and family, 
dated in 2000, that were written to SSA in which they 
detailed their observations as to the veteran's disabilities.

In the April 2002 rating decision, the RO denied entitlement 
to service connection for fibromyalgia, hypothyroidism, and 
idiopathic hypersomnia.  The RO also denied a claim of 
entitlement to service connection for ADD, which it 
determined had been raised in the original claim, but not 
adjudicated in the 2000 rating decision.  

In the text of the April 2002 rating decision, the RO 
concluded that the veteran was shown by the medical evidence 
in the record to have each of the disabilities at issue.  
However, the RO further determined that fibromyalgia, 
hypothyroidism, and idiopathic hypersomnia were not shown to 
have existed in service or at any time prior to 1999, or to 
be otherwise related to his military service.  Thus, the RO 
found that these disabilities were not incurred in or 
aggravated by military service.  With respect to the claimed 
ADD, the RO determined that this disability had preexisted 
military service, but was not aggravated by service.

The veteran was notified of this rating decision in June 
2002.  He did not appeal, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  In order to reopen this claim, 
new and material evidence must be submitted. 38 U.S.C.A. § 
5018; 38 C.F.R. § 3.156.

Since the veteran filed to reopen these claims in August 
2003, the RO has received additional copies of many of the 
medical records that were already considered in the April 
2002 rating decision.  As such documents were already of 
record, the Board finds that they are merely cumulative of 
the prior evidence, and do not raise a reasonable possibility 
of substantiating the claims.  

The Board notes that, since August 2003, some new medical 
records have been received from both private and VA health 
care providers, which are dated throughout the period from 
1999 to 2006.  However, with respect to the claimed 
fibromyalgia, hypothyroidism, and idiopathic hypersomnia, 
these records merely reiterate that he has been receiving 
treatment for these problems since 1999.  None of the new 
medical records received since August 2003 contain findings 
suggesting that these disabilities had their onset during 
service, or are otherwise related to his military service.

Similarly, with respect to the veteran's ADD, it appears that 
new medical records obtained since August 2003 also contain 
references to the veteran receiving further treatment for the 
disorder; however, there are no findings or conclusions 
suggesting that this disability was either incurred in or 
aggravated by military service.

As the new private and VA medical records received since 
August 2003 merely show that he has received continuous 
treatment for the claimed disabilities since 1999, and do not 
contain any findings relating these problems to military 
service, the Board finds that they are cumulative of the 
evidence already of record at the time of the last prior 
final denial, and do not raise a reasonable possibility of 
substantiating the claims. 

The Board notes that the additional records received from SSA 
also reaffirm that the veteran has received treatment for 
fibromyalgia, hypothyroidism, idiopathic hypersomnia, and 
ADD, since 1999.  The new records from SSA records also 
contain further detail as to his employment history, and they 
show that he has been reevaluated by that agency since 
receiving his initial award of benefits.  In particular, the 
Board notes the report of a June 2004 mental status 
examination.  

However, none of these records contains information 
suggesting that any of the disorders at issue were incurred 
in or aggravated by military service.  Some of these records 
do contain references to the veteran having been in the 
military, such as the report of the June 2004 mental status 
examination; however, examiners appear to only refer to his 
military service in passing, and there are no findings or 
conclusions offered by any health care provider relating his 
health problems to that service.  Thus, the Board concludes 
that the additional records from SSA are also cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and do not raise a reasonable possibility 
of substantiating the claims.

In support of the veteran's claim, his wife wrote a letter to 
VA in April 2006.  In this letter, his wife expresses her 
belief that the veteran's health began to deteriorate rapidly 
in 1994.  However, she also indicates that she met the 
veteran shortly after his separation from service, and that 
he was in good health at that time.  Thus, her statement does 
not suggest that he was experiencing any symptoms of his 
claimed disabilities during service, and she is not otherwise 
shown to be competent to link any of these disorders to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, her statement 
does not raise a reasonable possibility of substantiating the 
claims.

The only other pertinent evidence received since the RO's 
April 2002 decision consists of oral and written testimony 
from the veteran.  However, the veteran, as a lay person, is 
not competent to give a medical opinion as to causation of 
the diagnosed diseases, and he has not reported or described 
experiencing any symptoms in service.  Therefore, as the 
veteran has not submitted competent medical evidence showing 
that his claimed disorders are related to his service, his 
statements are not new and material evidence.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999); Moray v. Brown, 5 
Vet. App. 211 (1993).

In summary, the Board concludes that new and material 
evidence has not been received to reopen the previously 
denied claims of entitlement to service connection for 
idiopathic hypersomnia, fibromyalgia, hypothyroidism, and 
ADD.  Because the appellant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

IV.  Service connection

The veteran is also seeking service connection for asthma, 
irritable bowel syndrome, chronic fatigue syndrome, schizoid 
personality disorder, major depression, and insomnia.  He 
essentially contends that these disabilities had their onset 
shortly after his separation from service.

Review of the evidentiary record shows no indication of 
complaints or treatment for any of these disabilities while 
on active duty.  His service medical records do show 
treatment in July 1992 for complaints of severe cough, and he 
was given a diagnosis of upper respiratory infection.  Also, 
in March 1993, he reported chronic coughing for three months, 
and the examiner noted a diagnosis of postnasal drip.  The 
only other treatment documented in his service medical 
records was for dental care, and, in April 1993, the veteran 
was given a hardship discharge because his wife had left and 
he had sole custody of his children.  No report of separation 
examination is of record.

Post service treatment records reflect consistent treatment 
for his claimed disabilities since 1999.  As discussed in 
detail above, the veteran's medical records show that he 
began seeing Kevin Comer, a certified family nurse 
practitioner, in February 1999 with complaints of severe 
fatigue, generalized pain, and non-restful sleep.  The 
veteran was subsequently diagnosed with fibromyalgia, 
hypothyroidism, and idiopathic hypersomnia.  

In August 1999, the veteran was referred for 
neuropsychological evaluation.  In the report of that 
evaluation, it was noted that the veteran had experienced 
difficulty in school as a child, and believed himself to be a 
"social outcast."  It was further noted that he had been in 
the Army, and that he did not care for the way it worked 
because he felt that "people got rewarded for show and not 
for work."  No further references to his military service 
are noted in the report.  However, it was noted that, after 
service, he went to work at a gas station as a cashier for 
two years.  He eventually left that job to move to 
California, where he became a cook in small diners.  He 
reported being fired from that job because he refused to work 
in a bar.  He then came down with systemic Strep, and did not 
work for six months.  He then returned to work at a gas 
station, where he reportedly worked until one year ago.  
Since that time, he attended school, but was eventually 
suspended.  The examiner noted that the suspension was 
removed for medical reasons when, last May, he was given 
diagnoses of fibromyalgia and idiopathic insomnia.

During this examination, the veteran described his mood as 
neutral, which he indicated had always been the case.  
Following psychological testing, the examining psychologist 
concluded that the veteran was experiencing symptoms of mild 
depression, stemming from a pessimistic outlook and feelings 
of inadequacy.  The examiner also noted a diagnosis of ADD, 
which was supported by a long history of difficulty 
sustaining attention to tasks and recreational activities.  
The examiner further noted that the veteran reported a 
pervasive pattern of detachment from social relationships and 
restricted range of emotion, and that these features were 
present beginning in adolescence and are present in all 
contexts.  Thus, the examiner concluded that he met a 
diagnosis of schizoid personality disorder.

In September 1999, the veteran filed an application for 
disability insurance benefits with SSA.  He was subsequently 
found by that agency to be disabled due to impairments of 
asthma, fibromyalgia, idiopathic insomnia, hypersomnia, 
hypothyroidism, ADD, and schizoid personality disorder.

The record reflects that the veteran has continued to receive 
treatment for each of these disabilities throughout 2000 and 
2001, and that those records also contain numerous references 
to complaints of fatigue.  In a November 2000 letter, Kevin 
Comer first noted a diagnosis of chronic fatigue syndrome.  
In January 2001, the veteran underwent a psychiatric 
evaluation in which he was again given assessments of 
schizoid personality disorder and ADHD along with an 
assessment of major depression.  In January 2002, another 
private physician noted a diagnosis of depression.  At that 
time, it was further noted that the veteran had been 
experiencing erratic sleep due to his idiopathic hypersomnia, 
as well as due to another stressful situation he and his wife 
had found themselves in.  The physician explained that they 
were convinced that they had been poisoned by relatives, and 
the police were investigating.  It was also noted that their 
children had been taken by Child Protective Services.

In a subsequent April 2002 note from the Gallatin Community 
Clinic, an examiner indicated that the veteran was 
complaining of diarrhea and abdominal cramping.  It was noted 
that his wife had been diagnosed with H. Pylori, and that he 
was concerned he may have the same.  Testing was negative, 
and the physician noted a diagnosis of possible irritable 
bowel syndrome.  A diagnosis of irritable bowel syndrome was 
repeated in subsequent clinical notes from that facility.  
Clinical notes dated in February 2003 from that facility also 
reveal a diagnosis of insomnia, and an additional diagnosis 
of depression.

In June 2004, SSA arranged for the veteran to undergo a 
mental status examination in which it was noted that he 
presented a cluster of symptoms that were found to be 
suggestive of depression, ADD, and sequelae due to the pain 
he experienced from fibromyalgia.  The veteran specifically 
reported that, were it not for his pain, he would not be 
depressed, and the examining psychologist concurred with that 
assessment.  The examiner noted an Axis I diagnosis of pain 
disorder associated with both psychological factors 
(secondary depression) and a general medical condition 
(fibromyalgia).  The examiner also noted an Axis I diagnosis 
of depression, not otherwise specified, referring to symptoms 
directly related to his pain.  The examiner also noted an 
Axis II diagnosis of schizoid personality disorder.

In January 2007, the veteran underwent a VA respiratory 
examination to determine the etiology of his claimed asthma.  
Following physical examination and a review of the record, 
the examiner concluded that it was "less likely than not" 
that his current asthma was related to his treatment for 
coughing in service.  The examiner noted that the veteran was 
initially diagnosed several years after discharge, and that 
his records show that he was started on inhalers for 
recurrent bronchoconstriction following postservice treatment 
for mycoplasma pneumonia.  Therefore, the examiner concluded 
that his asthma was most likely precipitated by the episode 
of pneumonia.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for any of the claimed disorders.  
With respect to the claimed asthma, the Board found the most 
probative evidence of record to be the report of the January 
2007 VA examination.  In that report, the examiner reviewed 
the claims file, and considered the veteran's own statements 
as to his history.  However, the examiner concluded that it 
was less likely than not that his asthma was related to the 
chronic coughing episodes in service, or that it was 
otherwise related to service.  Instead, the examiner 
concluded that his asthma was most likely precipitated by 
mycoplasma pneumonia that he was treated for in 1999.

The Board has considered the veteran's lay assertions that he 
experienced asthma since shortly after his separation.  
Certainly, the veteran is competent to report having 
experiencing symptoms since shortly after service.  Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  However, he is not 
qualified to render medical opinions regarding the diagnosis 
or etiology of a disability, and, in this regard, his opinion 
is entitled to no weight or probative value.  See Espiritu, 
Moray, supra.  In this case, a qualified examiner reviewed 
the documented medical history and considered the veteran's 
subjective reports, but ultimately concluded that his was 
less likely than not related to service.  The Board finds 
that opinion to be the most probative evidence of record as 
to the etiology of the veteran's current asthma.

With respect to the veteran's irritable bowel syndrome, the 
Board notes that there is no credible or competent evidence 
suggesting a link between the veteran's period of service and 
the claimed condition.  As previously stated, the veteran's 
service medical records are absent of complaints, findings, 
or treatment for any gastrointestinal disability, and there 
is no medical evidence linking the diagnosed irritable bowel 
syndrome to the veteran's service.  

Although the veteran and his wife have offered statements 
indicating that his general health began declining 
immediately after separating from service, neither has ever 
specifically pointed to symptoms of abdominal pain or 
diarrhea as having been present at any time before he first 
received treatment for those complaints in April 2002.  The 
only specific evidence suggesting the date of onset of these 
symptoms is the April 2002 clinical record from when he was 
first found to have possible irritable bowel syndrome.  In 
that record, it was noted that the veteran described first 
experiencing symptoms of diarrhea and abdominal pain only two 
years before, and being given a diagnosis of Giardia at that 
time after it was found that their trailer park water source 
was contaminated.  He reported that the symptoms had briefly 
gone into remission but recently returned.  

Thus, there is no lay or medical evidence suggesting the 
presence of irritable bowel syndrome until at least seven 
years following his separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

As the evidence does not support a finding that the veteran's 
claimed irritable bowel syndrome is the etiological result of 
the veteran's active service, the Board finds that the 
preponderance of the evidence is against service connection 
for that disability.

With respect to the claimed chronic fatigue syndrome, the 
Board has considered the possibility that the disability may 
have pre-existed his military service.  In this regard, the 
Board notes that records from SSA contain statements from the 
veteran's mother and brother in which they describe the 
veteran having always been more tired than other people since 
he was a child.  Similarly, SSA records also reflect that the 
veteran has reported during various medical evaluations that 
he was often tired as a child.  Thus, the Board has 
considered whether these statements constitute evidence that 
the chronic fatigue syndrome preexisted service.

In this regard, the Board notes that the evidence of record 
documents that the veteran was determined to have been in 
sound condition, physically and psychiatrically, when 
examined upon entrance into service.  He is thus presumed to 
have been in sound condition.  38 C.F.R. § 3.304.

Furthermore, the reports by the veteran and his brother that 
he had previously suffered from lack of energy and fatigue 
prior to enlistment is insufficient to rebut the presumption 
of soundness with respect to the claimed chronic fatigue 
syndrome, as such a diagnosis may only be made by a medical 
professional.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (holding that a veteran's self-report that he had 
previously suffered from "depression or excessive worry" 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).  Thus, for the 
purposes of this discussion, the Board has presumed that the 
veteran was in sound condition upon his entrance into 
service.

Having found that the evidence is not sufficient to establish 
that chronic fatigue syndrome preexisted service, the Board 
will now turn to the question of whether it was incurred in 
service or was otherwise etiologically related to service.  
In this regard, the Board notes that there is no evidence of 
complaints or treatment for fatigue while the veteran was in 
service, and the veteran has not reported experiencing 
symptoms of fatigue in service.  

As discussed above, the veteran has offered statements 
indicating that his general health began rapidly declining 
after he separated from service.  Similarly, the veteran's 
wife has offered statements indicating that his health has 
deteriorated since he left the military, although there is 
conflicting evidence of record as to when she precisely met 
the veteran, and when she first observed his symptoms.  For 
example, in a February 2000 letter to SSA, she indicated that 
the veteran already looked very ill and depressed when they 
met in June 1995, and that she later witnessed episodes of 
exhaustion.  However, in a more recent April 2006 letter, she 
reported to VA that she met the veteran within several months 
of his separation, and that he seemed healthy at that time.  
It was only later in 1994 that his health began to rapidly 
deteriorate.

In either event, regardless of which statement was accepted 
by the Board as the most credible, in neither case did the 
wife indicate that she observed such symptoms while the 
veteran was on active duty, and, in both scenarios, she 
essentially corroborates the veteran's statements that his 
symptoms began after service.  Thus, there is no lay evidence 
suggesting symptoms of fatigue while he was still on active 
duty.  

Significantly, there is also no medical evidence of record 
suggesting that the veteran's chronic fatigue syndrome was 
incurred in or otherwise etiologically related to service.  
Although the veteran and his wife may sincerely believe that 
his disability is related to service, neither is qualified to 
render medical opinions regarding the diagnosis or etiology 
of a disability, and, in this regard, their opinions are 
entitled to no weight or probative value.  See Espiritu; 
Moray, supra.  Consequently, the Board finds that the 
preponderance of the evidence establishes that the claimed 
chronic fatigue syndrome was not incurred in or aggravated by 
military service.

The veteran is also seeking service connection for depression 
and a schizoid personality disorder.  However, in this case, 
the evidence does not show that the veteran's depression or 
schizoid personality disorder are related to service.  The 
Board first notes that personality disorders are not diseases 
or injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; See Winn, 8 Vet. App. at 516.  Thus, the 
veteran's personality disorder cannot qualify as a current 
disability, which is the cornerstone of a claim for VA 
disability compensation.  Degemetich v. Brown, 104 F.3d 1328 
(1997).  Thus, the veteran is thus not entitled to service 
connection for a schizoid personality disorder.

The Board recognizes that disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  However, there is no evidence of any 
superimposed disorder that is related to his military 
service.

With regard to the veteran's depression, although the record 
contains documentation of treatment, the evidence does not 
show that this disorder is related to service.  In this 
regard, the Board notes that findings of depression appear in 
clinical records and examination reports since 1999.  
However, the Board found the most probative evidence to be 
the report of the June 2004 mental status examination, which 
was arranged by SSA, as this was the only report in which an 
examiner specifically offered an opinion on the etiology of 
the disorder.  During that examination, the veteran 
reportedly presented a cluster of symptoms that were found to 
be suggestive of depression, ADD, and sequelae due to the 
pain from fibromyalgia.  The veteran expressed his own belief 
that, were it not for his pain, he would not be depressed, 
and the examining psychologist specifically concurred with 
that assessment.  The examiner noted an Axis I diagnosis of 
pain disorder associated with both psychological factors 
(secondary depression) and a general medical condition 
(fibromyalgia).  The examiner also noted an Axis I diagnosis 
of depression, not otherwise specified, referring to symptoms 
directly related to his pain.

The Board has considered the arguments of the veteran and his 
wife regarding the origin of his depression.  However, the 
veteran and his wife have offered only vague and sometimes 
conflicting statements as to the date of onset of his 
symptoms.  For example, as noted above, the veteran's wife 
reported in a February 2000 letter that the veteran already 
looked very ill and depressed when they met in June 1995.  
However, in a more recent April 2006 letter, she reported to 
VA that she met the veteran within several months of his 
separation, and that he seemed healthy at that time.  It was 
only later in 1994 that his health began to rapidly 
deteriorate.  In neither instance does she suggest that these 
symptoms began while he was on active duty. 

The veteran himself has reported in statements to VA that his 
depression began immediately after service, but he has not 
asserted that it was present while he was on active duty.  In 
a December 2001 clinical record, it was noted that the 
veteran described being depressed his entire "adult life."  
However, during a January 2001 evaluation, the veteran 
reported experiencing depression since childhood.  

As noted, in Miller, 11 Vet. App. at 348, the Court held a 
veteran's self-report that he had previously suffered from 
"depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111.  Thus, for the purposes of this 
discussion, the Board has presumed that the veteran was in 
sound condition upon his entrance into service.

Furthermore, given the vague and conflicting nature of their 
statements, the Board finds the statements of the veteran and 
his wife to be of very limited probative value as to the 
history of the veteran's symptoms of depression.  The Board 
places much more probative weight on the expert medical 
opinion of the June 2004 psychologist, who conducted a 
thorough examination and concluded that the veteran's current 
depressive disorder is secondary to his nonservice-connected 
fibromyalgia.

As discussed above, the veteran was discharged from service 
due to hardship because his wife had left him and he was 
having difficulty taking care of his children.  His personnel 
records include an April 1993 memorandum in which his 
commander recommended that he be granted a hardship 
discharge.  In that memorandum, the commander notes that the 
absence of the veteran's spouse had caused severe depression 
"among his children as well as the soldier himself."

The Board has considered whether this statement can serve to 
establish the veteran's current depressive disorder began 
while on active duty.  However, although the commander was 
certainly competent as a lay person to report having observed 
symptoms of depression, the commander is not shown to have 
been qualified to render a medical opinion regarding the 
diagnosis of a disability, and, in this regard, his opinion 
is entitled to no weight or probative value.  See Espiritu; 
Moray, supra.  

Furthermore, even taking into account the commander's lay 
report suggesting that the veteran was feeling severely 
depressed, the preponderance of the evidence remains against 
granting service connection in light of the June 2004 medical 
opinion discussed above.  As noted, the psychologist 
conducted a thorough examination of the veteran and concluded 
that his current depressive disorder was secondary to a 
physical disability.  The psychologist did not in any way 
suggest that the current disability is related to his 
military service, or to any symptomatology he may have 
experienced at that time.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).  Thus, for the reasons and 
bases set forth above, the Board finds that the preponderance 
of the evidence is against granting service connection for 
depression.

As noted, the veteran has also perfected an appeal as to a 
claim of service connection for insomnia.  However, it is 
unclear to what extent the veteran is claiming that the 
insomnia is a merely symptom of his depression, or separate 
and distinct disorder.  To the extent that he believes it to 
be merely a symptom of his depression, that claim had been 
discussed above.

To the extent he believes it to be a separate disorder, the 
Board notes that his medical record contains diagnoses of 
multiple sleep-related disorders, including insomnia.  
However, there is no evidence of complaints or treatment for 
insomnia in service, the veteran has not since reported that 
he experienced insomnia in service, and the first specific 
diagnosis of insomnia does not appear in the record until 
2003, which is approximately a decade after separation from 
service.  As noted, evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  See Maxson, 230 F.3d at 1333.  As there is no lay or 
medical evidence suggesting the presence of insomnia in 
service, or otherwise relating that disorder to service, the 
Board finds that the preponderance of the evidence is against 
service connection for that disability.

In summary, the Board has reviewed the record, and concludes 
that the preponderance of the credible and probative evidence 
is against the claims for service connection for asthma, 
irritable bowel syndrome, chronic fatigue syndrome, schizoid 
personality disorder, major depression, and insomnia, and the 
benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 
5107(b).  The claims are thus denied.









	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for schizoid personality 
disorder is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for major depression and 
insomnia is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for idiopathic 
hypersomnia is not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for hypothyroidism is 
not reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for fibromyalgia is not 
reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for attention deficit 
disorder is not reopened.



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


